Citation Nr: 1754243	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-10 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.  These matters are before the Board of Veterans' Appeals (Board ) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that this claim was previously remanded by Board for additional development.

The Board notes that previously, in a February 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left shoulder pain due to injuries.  The Veteran did not file a timely appeal to the 2006 rating decision, and the Veteran's request to reopen the claim was subsequently denied in the January 2010 decision that is currently on appeal.  


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2006 rating decision that denied service connection for a left shoulder injury due to the lack of evidence showing that he had a disability or that the claimed condition was caused or related to service.

2.  The additional evidence presented since February 2006 does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (west 2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

In this case, VA has obtained all the Veteran's service treatment records, VA treatment records and all pertinent private treatment records.  The Veteran was afforded a VA examination in in December 2014.  


New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Id. at 117-18.


Analysis

The Veteran seeks to reopen service connection for a left shoulder disorder.  The RO denied service connection for a left shoulder disability in a February 2006 rating decision.  The Veteran did not appeal this decision or provide additional material evidence within one year.  The decision became final.

The evidence that was of record at the time of the February 2006 decision included the Veteran's service medical records.  An October 1978 service record notes a complaint of pain in the right shoulder for five days.  A November 1978 record noted that an X-ray showed no significant abnormalities.  A service record dated in April 1979 noted treatment for burns affecting the right side of the face and neck as well as the left upper anterior chest.  There was no mention of injury to the shoulders on that date.  A service medical treatment record dated in February 1980 shows that the Veteran again complained about pain in his right shoulder.  

Reenlistment examinations dated in May 1982 and May 1988 reflect that clinical evaluation of the upper extremities was normal.  A medical history given by the Veteran in June 1991 shows that he denied having a painful or trick shoulder.  The report of an examination conducted in August 1993 in connection with retirement reflects that clinical evaluation of the upper extremities, including strength and range of motion, was normal.  The report of a medical history given by the Veteran at that time shows that he denied having swollen or painful joints.  He also denied having a painful or trick shoulder.  

Also of record were private post-service treatment records pertaining to disorders not involving the shoulder.  

In the February 2006 rating decision which denied service connection for bilateral shoulder pain, the RO acknowledged treatment in service for shoulder pain (which the Board notes pertained only to the right shoulder).  However, the RO found that there was no permanent residual or chronic disability subject to service connection show by the service medical records or the evidence following service.  The RO stated that the left shoulder pain was "Not Service Connected, Not Incurred/Caused by Service."  Accordingly, the RO denied the Veteran's claim.  In the notification letter the OR advised the Veteran that left shoulder pain was no related to his military service.  

In September 2009, the Veteran again requested service connection for right and left shoulder injuries.  The RO denied that request in a decision of January 2010.

The additional evidence presented since 2006 includes VA treatment records received in July 2017, sparsely detailing symptoms for his shoulder.  For example, an active problem list dated in August 2013 noted shoulder pain (without specifying which shoulder).  The Veteran also stated that during service he injured his shoulder from hot oil burns.  See VA Form 9, dated in April 2011.  

The additional evidence also included the report of a VA shoulder and arm examination conducted in December 2014.  The only diagnosis was right shoulder strain.  The left shoulder had a full range of motion with no objective evidence of painful motion.  

In a rating decision of August 2015, the RO granted service connection for a right shoulder disorder.  Therefore, only the left shoulder is at issue.  

Because the RO denied the 2005 claim on the basis of the lack of existence of a current disability and lack of a nexus, for evidence to be material, it must affect the one or both elements.  The additional medical evidence containing only a vague reference to shoulder pain is insufficient to demonstrate the existence of a current left shoulder disorder.  The VA medical examination specifically indicated no abnormalities of the left shoulder other than the complaint of pain.  In addition, no competent medical opinion has been presented containing etiological opinions regarding whether there is a nexus to service.

The Veteran's statement about getting burned from hot oil is also not material.  The RO previously acknowledged the Veteran's assertion that his shoulder disability began in service and his additional statement is cumulative of what was already considered by the RO.  Moreover, the Veteran's statement does not provide competent medical evidence that would establish the existence of a nexus.

The Board finds that the evidence added to the record since the February 2006 denial is not new and material evidence with respect to the left shoulder claim.  The claim for service connection for a left shoulder disability may not be reopened.


ORDER

The petition to reopen the claim for service connection for a left shoulder disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


